DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
Claims 1, 5-14, 16 and 17 are pending as amended on 12/7/2021. Claims 5-14 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112

Claims 1, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a chemical formula with subscripts “m” and “n,” and defines each variable as representing a polymerization degree. However, because no values have been recited, it is unclear whether the variables could represent a polymerization 
For examination purposes, the claim has been interpreted as requiring both types of repeating units to be present in the polymer (i.e., the polymer must have both “m” and “n” units). 

Claim Rejections - 35 USC § 103
Claims 1, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 5919892) in view of Jokai et al (JP 2006-249186; machine translation cited herein) and Li et al (CN 102041576; machine translation cited herein), and further in view of Irwin (US 4640972). 
As to claim 1, Hwang discloses methods for converting polyamic acid into polyimidebenzoxazole in the form of fiber using thermal and chemical processes (abstract; col 16, lines 33-39). Hwang discloses that a limited number of diaminobenzoxazole/dianhydride combinations have been disclosed for producing PIBO, but that the resulting fibers and films do not have sufficient properties (including tensile modulus and tensile strength)) to make them generally useful (col 1, lines 8-20), and it remains desirable to prepare PIBO polymers having a more desired combination of chemical and physical properties than previously reported (col 3, lines 1-4). To that end, Hwang discloses producing a polymer from reaction of one or more dianhydrides 
 Hwang discloses six most preferred dianhydrides, including PMDA and BPDA (col 7, lines 25 and 60). Hwang further discloses six most preferred diaminobenzoxazole monomers, including (col 8, line 60):

    PNG
    media_image1.png
    162
    413
    media_image1.png
    Greyscale

Hwang discloses examples wherein mDAMBO is reacted with PMDA as the dianhydride (col 27-28, table 5, example 31), as well as examples wherein mDAMBO is reacted with BPDA as the dianhydride (table 5, example 45). Hwang discloses that PIBO polymers having an excellent balance of properties can be prepared, including a good combination of strength, modulus, and elongation-at-break, and teaches selecting the monomer combination to modify and design these properties (col 4, line 66-col 5, line 7). Hwang discloses that the PIBO can be prepared by reacting one or more dianhydrides with one or more diaminobenzoxazoles to form a polyamic product and subsequently imidizing the reaction product (col 11, lines 27-30).
In light of Hwang’s disclosure, it is evident that it was within the level of skill in the art to select combinations of monomers in order to achieve a desired balance of properties associated with the given monomers. Additionally, in view of Hwang’s teaching to react “one or more dianhydrides,” one would have had a reasonable expectation of success in preparing the Hwang’s PIBO utilizing any combination of the 
Hwang’s PIBO formed from mDAMBO as diaminobenzoxazole and from a combination of BPDA and PMDA as dianhydrides has a structure according to instant formula VI, except that Hwang’s PIBO does not have a hydroxyl group (OH) substituent on the phenylene group of the heterocyclic diamine.
Like Hwang, Jokai teaches a polyimide formed from diamines which contain heterocyclic rings, including benzoxazole moieties [0005] (i.e., diaminobenzoxazoles). Jokai teaches that there have been reports of heterocyclic ring-containing copolymers (including a disclosure of a fiber), but the copolymers do not have intermolecular hydrogen bonding [0002]. Jokai teaches a polymer having intermolecular hydrogen bonding having a formula as shown in [0005], wherein the phenylene rings of the diamine are substituted with a hydroxyl group: 

    PNG
    media_image2.png
    297
    527
    media_image2.png
    Greyscale

Jokai teaches that a molded body obtained from the rigid heterocyclic polymer has a high mechanical strength because it has a rigid structure and has an interaction due to hydrogen bonding [0006]. 
Similarly, Li discloses polyimide fibers prepared using a diamine containing a heterocyclic moiety, and having a hydroxyl group on the phenylene ring according to the formula (V) (p 1, and top of p 7):

    PNG
    media_image3.png
    106
    318
    media_image3.png
    Greyscale

and teaches that the hydroxyl group in the molecular chain and the C=O group in the imide ring can form hydrogen bonds in the molecule and between molecules, thereby improving the mechanical properties of polyimide fibers, especially the breaking strength. Li teaches that the hydroxyl group improves the interfacial properties of the fiber and makes it relatively easy to modify the polyimide fiber, thereby expanding its application range (p 5, second to last paragraph). 
Considering the disclosures of both Jokai and Li, the person having ordinary skill in the art would have been motivated to introduce a hydroxyl group substituent on the phenylene ring of a heterocyclic diamine in order to enable hydrogen bonding interaction within and between polyimide molecules, thereby improving the strength of the resulting polyimide. In particular, the person having ordinary skill in the art would have been motivated to introduce a hydroxyl substituent onto the phenylene group of Hwang’s heterocyclic diamine monomers, including the preferred mDAMBO monomer, in order to improve the strength of Hwang’s polyimides via hydrogen bonding between the hydroxyl group and the C=O groups of the imide rings. [The introduction of a hydroxyl group, such as disclosed in Li and Jokai, onto the phenylene moiety of Hwang’s mDAMBO, would result in a diamine monomer having the following structure (as drawn by the examiner):
    PNG
    media_image4.png
    174
    361
    media_image4.png
    Greyscale
]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PIBO (and fiber therefrom) by reaction of diaminobenzoxazole and dianhydride monomers (PMDA and BPDA), as suggested by Hwang, utilizing a hydroxy-substituted mDAMBO according to the structure:
    PNG
    media_image4.png
    174
    361
    media_image4.png
    Greyscale
as the diaminobenzoxazole monomer in order to improve the strength of Hwang’s polyimide 
As to the presently recited fineness between 2-4 detx:
Modified Hwang fails to teach the fineness of the polyimide fiber. 
Irwin teaches that aromatic polyimides are well known for their high temperature and chemical stability, and discloses polyimide filaments having high strength and modulus (col 1, lines 5-15). Irwin teaches that the filaments may be of denier up to 10 denier per filament or more, and that typical uses for the filaments because of their excellent tensile properties include protective clothing and reinforcement for polymer matrix composition (col 4, lines 16-20). 
The person having ordinary skill in the art would have been motivated to prepare a polyimide fiber according to modified Hwang having a denier suitable for use in protective clothing or polymer matrix composition in order to increase the suitability of the polyimide fiber for known commercial applications. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a fiber according to modified Hwang having any appropriate denier of up to 10 or more, as disclosed by Irwin, including a denier corresponding to a fineness within the range of 2 to 4 dtex, as presently recited. [10 denier is equivalent to 11.1 dtex.]
As to the presently recited fiber formation steps:
Hwang teaches reaction of diaminobenzoxazole and dianhydrides in a solvent to obtain a polyamic acid solution (corresponding to instant step “A”) (col 11, lines 46-49), and teaches that the polyamic acid solution is formed into the desired shape of the finished product (such as a fiber) using conventional techniques before substantial 
Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. The present claims do not recite any particular spinning conditions, nor any particular imidization conditions, nor any particular drawing conditions. Because the claim as presently drafted does not contain any limitations which establish criticality of the fiber structure implied by the steps of the fiber preparation process, modified Hwang suggests a fiber according to claim 1, notwithstanding any difference in the method by which the fiber is made.
Alternatively as to the presently recited fiber formation steps:
Hwang teaches reaction of diaminobenzoxazole and dianhydrides in a solvent to obtain a polyamic acid solution (corresponding to instant step “A”) (col 11, lines 46-49), and teaches that the polyamic acid solution is formed into the desired shape of the finished product (such as a fiber) using conventional techniques before substantial conversion of the polyamic acid to PIBO (col 16, lines 33-39). However, Hwang fails to specifically teach the presently recited steps “B” and “C” for producing a fiber (i.e., spinning, imidizing and drawing), and therefore, the person having ordinary skill in the art would have been motivated to look to the prior art for known techniques for forming a 
As discussed above, Li teaches a polyimide fiber and method for its preparation (p 1, “FIELD”). The method provides fibers having good mechanical properties and high fracture strength (p 1, “SUMMARY”). In particular, Li teaches forming a polyamic acid dope (solution) by carrying out a polycondensation reaction of diamine and dianhydride in organic solvent (p 2, last paragraph), spinning the polyamic acid solution, imidizing, and then heat drawing to give polyimide fibers (p 3, bottom). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PIBO fiber forming the polyamic acid solution into a fiber shape before conversion of the polyamic acid to PIBO, as suggested by modified Hwang, by utilizing the known technique of spinning (corresponding to instant step B), imidizing and thermal drawing (corresponding to instant step C) taught in Li. 
As to claim 16, modified Hwang suggests a fiber according to claim 1, as set forth above. Hwang teaches a method for providing PIBO polymers having an excellent balance of properties, including strength and modulus, and teaches that it is possible to modify and design these properties by selecting the monomer combination and specific preparation conditions (col 4, line 66 to col 5, line 5). Hwang fails to specifically teach the tensile/breaking strength of the polyimide fiber. 
However, Li also teaches that mechanical properties of a polyimide fiber are related to the preparation method and the structural characteristics of the dianhydride and diamine monomers. Li teaches a known fiber having greatly improved mechanical properties as having a strength which reaches 4.0-5.5 GPa. Li teaches that a known 
In light of Li’s disclosure the person having ordinary skill in the art would have recognized that, for a polyimide fiber, desirable mechanical properties include a tensile strength (breaking strength) at least higher than 1.53 GPa, and that a strength of 4.0-5.5 GPa would be considered “greatly improved.” Therefore, when preparing a polyimide fiber according to modified Hwang, it would have been obvious to the person having ordinary skill in the art to have selected appropriate fiber preparation methods and monomer structures for achieving a breaking strength higher than 1.53 GPa and up to 5.5 GPa, in order to ensure suitability for applications requiring high strength (including a strength within the presently claimed range of 2.3 to 4.5 GPa).  
As to claim 17, modified Hwang suggests a fiber according to claims 1 and 16, as set forth above. Hwang fails to specifically teach the modulus of the polyimide fiber. 
However, Li teaches that mechanical properties of a polyimide fiber are related to the preparation method and the structural characteristics of the dianhydride and diamine monomers. Li teaches that a known method for producing polyimide fibers results in greatly improved mechanical properties, including an initial modulus which can reach 45.2 ~220 GPa. Li also teaches a known polyimide fiber having greatly improved mechanical properties as high as 130-160 GPa (p 1, middle of page). Li further teaches that the introduction of a hydroxyl group in the fiber molecule improves properties, and 
In light of Li’s disclosure the person having ordinary skill in the art would have recognized that desirable mechanical properties for a polyimide fiber include a high modulus, and would have recognized that modulus values up to 220 GPa are known in the art. Therefore, when preparing a polyimide fiber according to modified Hwang, it would have been obvious to the person having ordinary skill in the art to have selected appropriate fiber preparation methods and monomer structures for achieving a high modulus up to ~220 GPa in order to ensure suitability for applications requiring high modulus (including a modulus within the presently claimed range of 105-212 GPa).  

Response to Arguments
Applicant's arguments and Declaration filed on 12/7/2021 have been fully considered.
Applicant argues that the rejection under 35 USC 112(b) has been overcome by the amendment to claim 1 reciting that each of m and n represents a polymerization degree. Applicant’s argument has been fully considered, however, as set forth in the rejection above, the scope of the claim remains unclear in view of the ambiguity as to whether “a polymerization degree” range could encompass a degree of zero.
Applicant argues (p 7, first full paragraph) that secondary reference Li only teaches the introduction of a hydroxyl group substituent on a benzimidazole ring-containing diamine, and one would not have been able to determine whether the 
However, Li provides specific reasoning as to how the introduction of a hydroxyl group substituent achieves improved mechanical properties: the hydroxyl group in the molecular chain and the C=O group in the imide ring can form hydrogen bonds in the molecule and between molecules, thereby improving the mechanical properties of polyimide fibers, especially the breaking strength (p 5, second to last paragraph). The heterocyclic (benzoxazole) ring in Hwang’s diamine has an oxygen atom and nitrogen atom. In contrast, the heterocyclic (benzimidazole) ring in Li’s diamine has two nitrogen atoms. However, Li attributes the improvement in properties to the existence of hydrogen bonding between the hydroxyl group and the imide C=O group, NOT to bonding between the hydroxyl group and the heterocyclic ring. As in Li’s polyimide, Hwang’s polymer has imide C=O groups available for participation in hydrogen bonding with a hydroxyl group substituent on the heterocyclic diamine. Therefore, because the disclosed polymers in both Li and Hwang possess the same imide C=O groups required for forming hydrogen bonds with hydroxyl groups, one would have had a reasonable basis to conclude that introduction of a hydroxyl group substituent on Hwang’s heterocyclic diamine would achieve a similar effect as achieved by the hydroxyl group substituent on Li’s heterocyclic diamine: formation of hydrogen bonds with imide C=O groups, and improved mechanical properties.  
The finding above is further supported by Jokai: Jokai discloses a generic structure which encompasses both benzoxazole ring- and benzimidazole ring-containing diamines (X can be O or NH), and teaches high mechanical strength 
Applicant argues (p 7, second paragraph) that Jokai only mentions a fiber in the background section, and that a skilled artisan would not have any basis to expect Jokai’s disclosed improvement in film properties due to hydrogen bonding to translate to a different form, such as a fiber. However, Jokai broadly discloses in [0006] that “a molded body” has a high mechanical strength due to hydrogen bonding. Jokai nowhere discloses that such improvements are only achievable in certain types of molded bodies, and nowhere discloses that such improvements are not achievable in fibers. Therefore, one would have had a reasonable basis to interpret Jokai’s teaching in [0006] as being applicable to any types of polyimide molded bodies known in the art, particularly including types of molded articles discussed by Jokai in the background section [0002] (i.e., fiber). Furthermore, Li specifically teaches improvement in the mechanical properties of polyimide fibers
Applicant argues (p 7, third paragraph) that the claimed polyimide fibers exhibit superior mechanical properties that would not have been expected based on the cited references.
Applicant argues (p 8) that the results provided in the Declaration dated 12/7/2021 show that introduction of a hydroxyl group into a rigid diamine unit does not enable all fibers produced from such polyimide molecules to have excellent mechanical properties, and that the presently claimed polyimide fiber achieves high modulus and mechanical strength by taking flexibility and rigidity of molecular chains into full consideration. Applicant has provided data summarizing some mechanical properties of polyimide fibers having various chemical structures. The instant specification contains ten examples, the Declaration filed on 10/5/2020 contains two examples, and the Declaration filed on 12/7/2021 contains six examples. As noted by Applicant, some of the hydroxyl group-containing polyimide fibers have better mechanical properties than others. 
Each of the polyimide fibers for which Applicant provided data was prepared from heterocyclic ring-containing diamines which are substituted with hydroxyl groups. However, the polyimide fibers are otherwise prepared from dianhydride(s) and diamines having differing structures. Applicant’s data demonstrates that polyimides having different chemical structures have different mechanical properties. As evidenced by teachings in both Hwang (col 5, lines 2-7: “by selecting the monomer combination…it is also possible to modify and design these properties. The PIBO products can be prepared as rigid and stiff or flexible depending on the specific monomers selected”) and Li (p 1, middle: mechanical properties of the polyimide fiber are related to the structural characteristics of the dianhydride and diamine monomer), the person having ordinary skill in the art would have expected polymers having different structures to have different mechanical properties. Therefore, Applicant’s data showing that some hydroxyl-substituted polyimides have different (e.g., better) mechanical properties relative to other hydroxyl-substituted polyimides is not an unexpected finding.
Applicant argues (p 8) that it would have been difficult to prepare a fiber having high modulus and strength only by introducing hydroxyl groups into a rigid structure. However, Applicant’s argument fails to consider the teachings of the closest prior art (Hwang). Hwang discloses (exemplifies) polyimides formed from BPDA and mDAMBO and polyimides from PMDA and mDAMBO, i.e., the same monomers as utilized to form the presently claimed polyimide, except that mDAMBO does not have a hydroxyl substituent. Applicant has not provided any comparison between the presently claimed hydroxyl group-containing polyimide fiber with a fiber which is representative of Hwang (the closest prior art). See also the previous discussion in paragraph 73 of the action mailed 3/22/2021. In order to effectively rebut a prima facie case of obviousness, Applicant must compare the claimed subject matter with the closest prior art (MPEP 716.02(e)). [It is noted that, in paragraph 13 of the declaration filed 12/7/21, Applicant asserts that the data shows improved mechanical properties compared to the polyimide fibers disclosed by Hwang; however, Applicant has not indicated, and the examiner is unable to determine, which polyimide tested by Applicant would be representative of Hwang.]
Additionally
As noted in paragraph 71 of the 3/22/21 action, evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). If Applicant wishes to overcome the present rejection by showing unexpected results, Applicant must provide sufficient evidence to show that unexpected results would be obtained for all species encompassed by the present claims:
Applicant has provided data (Example 1A in the 10/5/20 Declaration; Example 4 in the instant specification) for a polyimide which is prepared from hydroxy-substituted mDAMBO as the sole diamine and a combination of BPDA and PMDA as dianhydrides, i.e., having a structure encompassed by instant formula VI. However, the polyimide has a particular ratio of BPDA:PMDA (1:1), has a particular molecular weight, and is prepared via particular polymerization, spinning, coagulating, washing, drying, imidization and drawing processes. In contrast, the fiber of instant claim 1 is not limited in terms of whether additional units are present beyond the units of formula VI, not limited to a particular ratio of BPDA and PMDA as dianhydride(s), not limited to any particular polymer molecular weight, and not limited to any particular polymerization, spinning, washing, drying, imidization and drawing processes. Because Applicant has not provided sufficient evidence to show that the increased strength and modulus achieved for Example 1A/example 4 would be obtained for all species encompassed by the present claims, Applicant’s experimental data has not overcome the present rejection by showing unexpected results. [As evidenced by instant claims 16 and 17, which recite ranges of properties, present claim 1 must encompass polyimides which have inferior breaking strength and modulus relative to the polyimide of Applicant’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RACHEL KAHN/Primary Examiner, Art Unit 1766